]N THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT _OF MARYLAND

UNITED STATES OF AMERICA *
v. * Criminal Case: JKB-09-478
(Related Civil Action: JKB-17-3571)
SAVINO BRAXTON *
Defendant *
***
D/[EMORANDUM AND ORDER

Now pending before the Court are the Defendant’s Motions for Leave to File a Motion to
Vacate (ECF No. 223), Motion to Vacate, Set Aside, or Correct Sentence Pursuant to 28 U.S.C.
§ 2255 (ECF No. 224), and a Motion to Place 2255 Proceedings in Abeyance (ECF No. 263).

The Motion for Leave to File (ECF No. 223) is GRANTED. The Motion tolVacate (`ECF
No. 224) and the Motion to Place 2255 'Proceedings in Abeyance (ECF No. 263) are both '

‘DENIED.

The Court has carefully reviewed Mr. Braxton’s most recent submissions In these new
papers he either plows old ground that has been previously, persuasively, and appropriately dealt
With by this Court and/or the Court of Appeals, or he raises issues that are groundless, not
germane, or with respect to which this Court lacks jurisdiction

ln addition to reviewing the Defendant’s submissions, the Coult has also carefully
reviewed the Government’s response (ECF No. 258).

For the reasons stated above, and for the reasons set out in the Governrnent’s response
(ECF No. 258), the Defendant’s Motion to Vacate (ECF No. 224) is DENIED and his Motion to

Place his 2255 Proceedings in Abeyance (ECF No, 263) is DENIED as moot

Datedthis A' day of January, 2019.

BY THE COURT:

[?W ¢/. 524

 

James K. Bredar
Chief Judge

